DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed on June 03, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  
a.	Claims 1-20 are allowable.
b.	The following is an Examiner's Statement of Reasons for Allowance:  Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches a preview image display apparatus and method for controlling a preview image display apparatus, the preview image display apparatus including a generating section, a panel operation controller, a panel, and the system and method comprising means for and steps of:
only a plurality of pages that differ from the pages of the first document by the scanner;  
	displaying, by the panel operation controller, on the panel, of one of a first preview screen displaying the first preview images and a second preview screen displaying the second preview images while the first preview screen and the second preview screen are alternatively transferred to the second preview screen and the first preview screen, respectively; and
	instructing, by a system controller, to the panel operation controller, to display alternate transfer between the first preview screen and the second preview screen.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Taira (US Publication No. 2010/0017731) discloses a system allowing a user to change setting values of a setting by performing a simple operation.  For instance, the icon display processor and the icon image switching processor are configured, according to the change, to switch an icon image of the icon displayed on the display device from an icon image corresponding to a first setting value to a second setting 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH-VINH THI NGUYEN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676


September 7, 2021